                              UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF TEXAS

                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                              '
                                                      '
       v.                                             '       CRIMINAL NO. H-18-CR-199-S2
                                                      '
FADI ISSA ISSA                                        '
NADAL DIYA                                            '
LABIB DEEB ARAFAT                                     '
MAXIMILIANO SANDOVAL ROMERO                           '
LEATRICE MALIKA DE BRUHL-DANIELS                      '


       UNITED STATES’ UNOPPOSED MOTION TO CERTIFY CASE AS COMPLEX

       COMES NOW the United States of America, by and through the United States Attorney

for the Southern District of Texas and undersigned Assistant United States Attorney, and files this

Motion as follows:

       1. Pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(ii), the United States

files this motion to certify the above-referenced case as complex.

       2. In support of this motion, the Government affirms that the prosecution of the instant

case will involve large amounts of evidence of each defendant=s involvement in counts alleging

offenses involving filing false federal income tax returns, passport fraud and obstruction of justice.

These offenses are alleged to have occurred on various occasions between on or about April 3,

2012, and September 12, 2018.

       3. On October 24, 2018, a federal grand jury sitting in Houston, Texas returned the instant

superseding indictment against the defendants. Each defendant has been arrested on the charges

he/she faces in this superseding indictment, including defendant Nadal Diya, who was arrested in

Canada on a provisional arrest warrant and is pending extradition to the United States in this case.
The remaining four defendants have all been arraigned on the current charges each of them faces.

This case is currently set for a pretrial conference at 10:00 a.m. on December 17, 2018, and to

begin jury selection and trial that same day at 1:00 p.m.

       4. The charges against the defendants are the result of investigations federal agents have

been conducting into their alleged misconduct since approximately mid-2013.                    The

investigations were primarily conducted by agents from the Federal Bureau of Investigation

(FBI); Internal Revenue Service (IRS); Department of Homeland Security, Homeland Security

Investigations (HSI); Department of Commerce and Naval Criminal Investigative Service (NCIS).

The prosecution's evidence from these investigations is voluminous and was collected from

multiple sources, including confidential human source reporting, reports from FBI employees

working in an undercover capacity, search warrants, physical surveillance, electronic monitoring

and numerous documents obtained through grand jury subpoenas and voluntary production. In

addition, the investigations remain ongoing and we expect it will likely lead to additional evidence

against some or all defendants.

       5. Furthermore, some of the evidence in this case is classified, and as part of the

prosecution of this case, the United States anticipates that issues of discovery, disclosure, or

use of classified information may arise. The use of classified information is governed by the

Classified Information Procedures Act ("CIPA"), 18 U.S.C. App. III. CIPA is a set of procedures

by which federal courts rule on pretrial matters concerning the discovery, admissibility, and use

of classified information in criminal cases. Using CIPA for these purposes entails a layer of

procedures designed to harmonize a defendant's right to obtain and present exculpatory material

at trial with the government’s right to protect classified material i n the national interest. The

various CIPA procedures which must be followed when dealing with classified information are
time-consuming, and will likely cause significant delay in the course of preparing CIPA-related

motions, reviewing CIPA-related motions, producing discovery, reviewing that discovery, and

preparing the present case for other pretrial motions and trial.

       6. Title 18, United States Code, Section 3161(c)(1) generally requires a defendant’s trial

to begin within 70 days of the indictment being made public or the defendant being brought before

a judicial officer of the court in which the indictment is pending, whichever date occurs later.

Should a criminal case be certified as complex pursuant to 18 U.S.C. ' 3161(h)(7)(B)(ii), however,

this 70-day requirement no longer applies.

       7. Based on the above reasons, among others, the United States anticipates that the case

is so unusual or complex, due to the nature of the prosecution and the expected existence of novel

questions of fact or law, that it is unreasonable to expect adequate preparation for pretrial

proceedings or for trial itself within the time limits established by Title 18 U.S.C. ' 3161. We

also respectfully request the Court also schedule the parties for a status conference at 10:00 a.m.

on December 17, 2018, at which time and date the Court has already scheduled a pretrial

conference in this case, where all parties can discuss this motion (if necessary) and any potential

issues regarding discovery, scheduling and any other relevant matters to ensure this case moves

forward as expeditiously as possible. We believe after having this status conference and hearing

the input from all parties, the Court will then be in a better position to schedule more specific dates

for pre-trial motions, motion responses, final pretrial conference and jury selection for the

defendant in this case.

                                CERTIFICATE OF CONFERENCE

       The undersigned Assistant United States Attorney has asked each of the attorneys

representing the defendants in this case, with the exception of Mr. Diya, who remains in Canada
pending extradition in this case, regarding the substance of this motion and each attorney stated he

is not opposed to the Court granting this motion and certifying the case as complex.



       WHEREFORE, PREMISES CONSIDERED, the government respectfully requests that the

motion to certify this case as complex be granted.



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      UNITED STATES ATTORNEY


                                        By:   /s/ Arthur R. Jones
                                                     ARTHUR R. JONES
                                                     Assistant United States Attorney
                                                     Federal Bar No. 32963
                                                     Texas Bar No. 24051986
                                                     1000 Louisiana Street, Suite 2300
                                                     Houston, Texas 77002
                                                     Phone: 713-567-9357
                                                     Fax: 713-718-3305




                              CERTIFICATE OF SERVICE
       On November 14, 2018, the United States provided a copy of this motion to the attorney

for the defendant via electronic case filing (ECF).


                                              By:     /s/ Arthur R. Jones
                                                      ARTHUR R. JONES
                                                      Assistant United States Attorney
